11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of A.M.M. and                 * From the 29th District Court
J.E.T., children,                               of Palo Pinto County,
                                                Trial Court No. C49180.

No. 11-21-00176-CV                            * February 3, 2022

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, we
affirm the order of the trial court.